Citation Nr: 0513060	
Decision Date: 05/13/05    Archive Date: 05/25/05

DOCKET NO.  96-27 323	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for a psychiatric disorder, 
variously diagnosed.


REPRESENTATION

Appellant represented by:	Eugenio Geigel, Attorney


WITNESS AT HEARING ON APPEAL

Jose A. Juarbe, M.D.



ATTORNEY FOR THE BOARD

M. Tenner, Associate Counsel


INTRODUCTION

The veteran had active service from June 1953 to May 1955.  
The appellant is the veteran's court-appointed guardian and 
spouse.  

This case initially came before the Board of Veterans' 
Appeals (hereinafter Board) on appeal from a rating decision 
of the Department of Veterans Affairs Regional Office in San 
Juan, Puerto Rico (hereinafter RO).  A RO hearing was held in 
February 1997.  

Historically, entitlement to service connection for a 
depressive neurosis was granted by the RO in March 1972, and 
a 50 percent rating was assigned.  In a rating decision in 
July 1974 the rating was increased from 50 percent to 70 
percent disabling.

Subsequently, in a rating decision in April 1975, it was 
determined that the grant of service connection for a 
depressive neurosis was a clear and unmistakable error by the 
RO.  The veteran was informed of the RO's intent to sever 
service connection.  This was accomplished by a July 1975 
rating decision.

The Board denied Restoration of service connection for a 
psychiatric condition, variously described in December 1976.  
The Board again denied service connection in August 1982, 
holding that no new basis for a grant, since the December 
1976 decision had been set forth.  

Thereafter, the veteran continued to attempt to reopen this 
claim, however, the RO had consistently denied the veteran's 
attempts to reopen the claim on the basis that he had failed 
to submit new and material evidence of service connection for 
a psychiatric disorder.  

In a July 1999 Board decision, it was determined that new and 
material evidence had been submitted to reopen the claim of 
entitlement to service connection for a psychiatric disorder, 
variously described.  The issue of entitlement to service 
connection for a psychiatric disorder variously described was 
then remanded to the RO for further development, to include 
de novo consideration.  

This matter was most recently before the Board in September 
2004.  At such time, the Board found that the veteran had 
submitted evidence directly to the Board without a waiver of 
initial RO review.  The matter was remanded to the RO for 
review of all of the evidence of record.  Following review of 
the record in November 2004 and later in January 2005, the RO 
issued a supplemental statement of the case in which it 
continued the denial of the appellant's claim.  Hence, the 
matter has been returned to the Board for further appellate 
review.  Regrettably, careful review of the record reveals 
that additional development is indicated prior to entry of an 
informed decision in this case.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

This matter was remanded for examination by a board of 2 
psychiatrists, in part to clarify the record.  Unfortunately, 
the findings are not sufficiently explained, and raise more 
questions than have been answered.

After April 2003 examination, it was essentially concluded 
that the veteran did not have a psychosis and that any 
psychoneurosis was unrelated to the episode of anxiety he had 
in service.  This opinion was entered without explaining or 
reconciling how prior VA psychiatrists had diagnosed a 
psychosis in the 1970's and 1980's.  Further, while the 
claims folder was reportedly reviewed, there is no attempt to 
reconcile or dispute the reported 1955 private medical 
findings.  Clarification is needed.  See Stegall v. Brown, 
11 Vet. App. 268 (1998).

Review of the claims folder also reveals that there has been 
an award of Social Security Disability benefits.  Those 
records have not been obtained, but should be prior to the 
entry of a Board decision.

In view of the foregoing, this matter is REMANDED for the 
following actions:

1.  The RO should, with the appellant's 
assistance as indicated, attempt to 
obtain copies of all records used by 
Social Security in reaching the 
determination that appellant was entitled 
to benefits.  If records are determined 
to be unavailable, appellant and her 
representative should be notified.

2.  Thereafter, but whether or not 
records are obtained, the matter should 
be referred to the examiners who entered 
the April 2003 opinions.  If one of both 
of the psychiatrists is unavailable, the 
record should be forwarded to similarly 
situated examiners for entry of the 
opinion.  If it is determined that an 
examination is needed, that should be 
scheduled in accordance with applicable 
provisions.

Otherwise, the examiners should (a) 
reconcile their finding that there is no 
psychosis with the VA and private 
diagnoses of a psychosis over the years, 
including on VA examinations:  (b) 
comment on the veracity of the 1955 
private records in view of the other 
evidence on file: and, (c) explain how 
the conclusion was reached that any 
current psychoneurosis is unrelated to 
the in-service finding with reference to 
the medical evidence or their expertise.

Thereafter, the matter should be reviewed by the RO.  To the 
extent the benefits sought are not granted, a supplemental 
statement of the case should be provided in accordance with 
applicable procedures.  Thereafter, the case should be 
returned to the Board for further appellate consideration, if 
in order.  The Board intimates no opinion by the action taken 
herein.  No action is required of the appellant until she is 
notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).

	                  
_________________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




